DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 24, 27, 28, 31, 32, 34, have been considered but are moot in view of the new grounds of rejection.
Applicant argues with respect to claim 37 that Horng fails to teach a recessed region along an underside surface of adjacent LEDs.  Examiner respectfully disagrees.  As can clearly be seen from fig. 5 of Horng, there are recesses necessarily formed in the wafer to form the plural LEDs connected in series.  Since the claim does not require there to be a vacancy in the recessed region Horng teaches this limitation.  Further, the disclosure lacks support for such a feature as can be seen in the 112a rejection below with respect to claims 42 and 44.
Applicant argues that Horng fails to disclose a metallic connection substrate configured in the manner recited in the claims.  This is not found persuasive since fig. 7 clearly shows said substrate and in view of Dijkstra and AAPA each and every limitation of the metallic connection substrate is taught.
Applicant argues that AAPA discloses a single LED connected by wire connectors and cannot teach the structure claimed in the connection substrate.  Examiner respectfully disagrees.  As can be seen from figs. 6 and 7 of Dijkstra, both wire bonded and flip chip mounted methods to a packaging substrate are known.  Since Horng shows flip chip connections as well as Dijkstra, the connection substrate of AAPA would have been known as a sufficient structure capable of providing driving voltages to an LED chip, absent unexpected results.
The rejection has been updated for the amended claims and maintained in the rejection of claim 37 and 38.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as filed fails to provide support for the claimed limitations of “recessed regions are exposed” as recited in claims 42 and 44.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 27, 31, 32, 34, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng et al. (US PGPub 2011/0092005; hereinafter “Horng”) in view of Seo et al. (US PGPub 2012/0074441; hereinafter “Seo”) and Dijkstra et al. (US PGPub 2016/0315237; hereinafter “Dijkstra”).
Re claim 21: Horng teaches (e.g. figs. 1, 2B, 6B, 7) a light emitting diode comprising: a monolithic chip (LED array chip 202, 702 of plural LEDs 210 separated by laser etching process; e.g. paragraph 18) including: a first (first row of LEDs 210; hereinafter “1R”) and second (second row of LEDs 210; hereinafter “2R”) row each comprising two or more light emitting diodes (LEDs) (four LEDs 210 within each row 1R and 2R), wherein the LEDs (210) in each row include P (213) and N (215) contacts extending along a common surface of the LEDs (210) and are electrically coupled in series (210 are coupled in series as can be seen from fig. 2B and 6B) within each respective first (1R) and second (2R) row of LEDs (210), wherein LEDs (210) located at a first end (right-most LEDs 210; hereinafter “1E”) of the first (1R) and second (2R) rows have the P contact (213) that is in electrical connection with a P terminal (635b on the right of fig. 6B; hereinafter “PT”), wherein LEDs (210) located at a second opposite end (left-most LEDs 210; hereinafter “2E”) of the first (1R) and second (2R) rows have the N contact (215) that is in electrical contact with an N terminal (635b on the left of fig. 6B; hereinafter “NT”); and wherein the P terminal (PT) and N terminal (NT) provide a parallel connection (as can be seen from fig. 6B, rows of LEDs, 1R and 2R, are in parallel and each p-contact 213 at the first end 1E connects to the P-terminal PT and each n-contact 215 at the second end 2E connects to the N-terminal NT) with the LEDs in the first (1R) and second (2R) rows; and a metallic connection substrate (substrate 720, 722 of fig. 7 formed of metal wiring pattern 722 on insulating substrate 720; e.g. paragraph 35) connected with the chip (202, 702) and having first (left landing pad 722; hereinafter “1LP”) and second (right landing pad 722; hereinafter “2LP”) landing pads that are adjacent one another and oriented perpendicular (1LP and 2LP are provided in the same direction as terminals NT and PT, therefore perpendicular to LED rows) to the first (1R) and second (2R) row of LEDs, wherein the first landing pad (1LP) extends along and is in electrical connection with N terminal (NT), wherein the second landing pad (2LP) extends along and is in electrical connection with the P terminal (PT), wherein the underside surface of the chip (202, 702) comprises recessed regions (gap 520; e.g. paragraph 32) between adjacent light emitting diodes (210) coupled in series, wherein the recessed regions (520) extend upwardly away from (since chip 202, 702 is flip chip mounted, recessed regions would extend upwardly; e.g. paragraph 35) the metallic connection substrate (720, 722).
Horng is silent as to explicitly teaching wherein a first insulating material is interposed between the first and second landing pads wherein the first insulating material contacts and is interposed between and surrounds inwardly-facing opposed side edges of the first and second landing pads including a top and bottom surface of the of the first and second landing pads adjacent the side edges, and wherein a second insulating material extends along an upper surface, a lower surface, and surrounds outwardly-facing opposed side edges interposed between the upper and lower surfaces of the connection substrate first and second landing pads.
Seo teaches (e.g. fig. 2) flip-chip mounting an LED device (30) onto a packaging substrate (61) and further teaches wherein a first insulating material (61) is interposed between the first (65a) and second (65b) landing pads.
Dijkstra teaches (e.g. fig. 6) wherein the first insulating material (12 provided between leadframe 10; hereinafter “1IL”) contacts and is interposed between and surrounds inwardly-facing opposed side edges of the first (left 10; hereinafter “1LP”) and second (right 10; hereinafter “2LP”) landing pads including a top and bottom surface of the of the first (1LP) and second (2LP) landing pads adjacent the side edges, and wherein a second insulating material (top, bottom, and outer portions of 12; hereinafter “2IL”) extends along an upper surface, a lower surface, and surrounds outwardly-facing opposed side edges interposed between the upper (upper surfaces of 1LP, 2LP) and lower (lower surfaces of 1LP, 2LP) surfaces of the connection substrate first (1LP) and second (2LP) landing pads.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the connection substrate structure as taught by Seo and Dijkstra in the device of Horng in order to have the predictable result of using a connection structure capable of better preventing contaminants from shorting the first and second landing pads, improving device lifetime.
Re claim 24: Horng teaches the light emitting diode wherein the N terminal (NT) and the P terminal (PT) are located along the common surface of the LEDs in the first (1R) and second rows (2R).
Re claim 27: Horng teaches the light emitting diode wherein the N terminal (NT) and the P terminal (PT) are positioned on the chip (202, 702) parallel with one another (fig. 6B shows 635b disposed on the 1E and 2E are provided as parallel with each other).
Re claim 28: Horng teaches the light emitting diode wherein the N terminal (NT) is located along one edge (NT is provided along edge of the second end 2E) of the chip (202) and the P terminal (PT) is located along a second opposed edge (PT is provided along edge of the first end 1E) of the chip (202).
Re claim 31: Horng teaches (e.g. figs. 1, 2B, 6B, 7) a light emitting diode comprising: a monolithic wafer (LED array chip 202, 702 of plural LEDs 210 separated by laser etching process; e.g. paragraph 18) comprising: an array of flip chip light emitting diodes (LEDs) (210) arranged in a number of rows (rows of LEDs 210 extending in the x-direction when looking at fig. 6B) extending along a first axis (x-direction when looking at fig. 6B) of the wafer (substrate 205), wherein the LEDs (210) within each row are in series electrical connection with each other (each LED 210 of each row are connected in series; e.g. paragraph 18), wherein first and second electrical terminals (635b are provided at opposite ends of each row) are connected with the LEDs (210) at opposed first and second ends (635b are provided at opposite ends of each row) of each row to provide a parallel electrical connection (635b provided parallel connection of the rows of LEDs 210) with the respective LEDs at the opposed first and second ends extending along a second axis (635b extends in the y-direction when looking at fig. 6B) of the wafer (substrate 205) such that the array of LEDs (210) is in series-parallel electrical connection (see fig. 6B), wherein an underside surface of the wafer (205) comprises recessed regions (gap 520; e.g. paragraph 32) between adjacent LEDs (210) in series connection; first and second electrical terminals (635b) that extend along the underside surface of the wafer (205) and that are spaced apart and running parallel with one another (635b extends in the y-direction and are parallel to each other when looking at fig. 6B), wherein the first electrical terminal (left 635b) is in electrical connection with the LEDs (210) at the first end (left end of each row) of each row, and wherein the second electrical terminal (right 635b) is in electrical connection with LEDs (210) at the second end of each row (right end of each row); and a metallic connection substrate (substrate 720, 722 of fig. 7 formed of metal wiring pattern 722 on insulating substrate 720; e.g. paragraph 35) connected with the monolithic wafer (202, 702) and having first (left landing pad 722; hereinafter “1LP”) and second (right landing pad 722; hereinafter “2LP”) landing pads that each extend along a length of and are in electrical contact with the first and second electrical terminals (1LP and 2LP are provided in the same direction as terminals NT and PT, therefore extends along length of electrical terminals), wherein the recessed regions (520) extend upwardly away from (since chip 202, 702 is flip chip mounted, recessed regions would extend upwardly; e.g. paragraph 35) a remaining underside surface of the wafer (205) and the first (1LP) and second (2LP) landing pads.
Horng is silent as to explicitly teaching wherein the first and second landing pads are separated from one another by a first insulating material that is interposed therebetween, wherein the first insulating material is disposed along top and bottom surfaces and surrounds inwardly-facing opposed side edges of the first and second landing pads interposed between the top and bottom surfaces, and wherein a second insulating material surrounds outwardly-facing opposed side edges of the first and second landing pads and extends from the opposed side edges to cover adjacent upper and lower surfaces of the first and second landing pads.
Seo teaches (e.g. fig. 2) wherein the first (65a) and second (65b) landing pads are separated from one another by a first insulating material (61) that is interposed therebetween.
Dijkstra teaches (e.g. fig. 6) wherein the first insulating material (12 provided between, above, and below leadframe 10; hereinafter “1IL”) is disposed along top and bottom (top and bottom surfaces of 10) surfaces and surrounds inwardly-facing opposed side edges (inside side edges of 10) of the first (left 10; hereinafter “1LP”) and second (right 10; hereinafter “2LP”) landing pads interposed between the top and bottom surfaces (top and bottom surfaces of 10), and wherein a second insulating material (portions of 12 that surround outward-facing side edges; hereinafter “2IL”) surrounds outwardly-facing opposed side edges of the first (1LP) and second (2LP) landing pads and extends from the opposed side edges to cover adjacent upper and lower surfaces of the first (24) and second (26) landing pads
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the connection substrate structure as taught by Seo and Dijkstra in the device of Horng in order to have the predictable result of using a connection structure capable of better preventing contaminants from shorting the first and second landing pads, improving device lifetime.
Re claim 32: Horng teaches the light emitting diode wherein the first and second electrical terminal (635b) extend perpendicular to the wafer first axis (x-direction of fig. 6B) and parallel with the wafer second axis (y-direction of fig. 6B).
Re claim 34: Horng teaches the light emitting diode wherein the connection substrate (720) is disposed along the underside surface of the wafer (205) comprising the first and second electrical terminals (635b).
Re claim 41: Horng in view of Dijkstra teaches the light emitting diode as recited in claim 21, wherein the first (1IL of Dijkstra) and second (2IL of Dijkstra) insulating materials are combined together with one another (12 of Dijkstra is combined).

Claims 37, 38, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horng in view of Dijkstra et al. (US PGPub 2016/0315237; hereinafter “Dijkstra”) and Applicant admitted prior art as shown in fig. 1 (Hereinafter “AAPA”).
Re claim 37: Horng teaches (e.g. figs. 1, 2B, 6B, 7) a method for making a light emitting diode (LED) array comprising the steps of: forming a monolithic wafer comprising a number of LEDs (LED array chip 202; e.g. paragraph 18) each having P (213) and N (215) contacts; forming two or more strings of LEDs (as can be seen from figs. 2B string of LEDs 210 are in series connection; e.g. paragraph 18), wherein the LEDs within each string have P (213) and N (215) contacts that are in series electrical connection with one another (series connection; e.g. paragraph 18) along an underside surface (since chip 202 is flip-chip mounted, the upper surface as shown in fig. 6B is the underside surface; hereinafter “USS”) of the wafer (202), wherein the wafer (202) underside surface comprises recessed regions (since chip 202 is flip-chip mounted, gaps 520 would be formed along an underside of chip 202; e.g. paragraph 32) between adjacent LEDs (210) in series electrical connection (as can be seen from figs. 2B and 6B, string of LEDs 210 are in series connection; e.g. paragraph 18); and forming a parallel electrical connection (as can be seen from figs. 6B, strings of LEDs 210 are connected in parallel) between the LEDs (210) in the two or more strings by connecting together the P contacts (213) of an LED from each string using a first electrical terminal (635b on the right side), and connecting together the N contacts (215) of an LED from each string using a second electrical terminal (635b on the left side); and forming an electrical connection (710) between the first and second electrical terminals (635b) and a metallic connection substrate (substrate 720, 722 formed of metal wiring pattern 722 on insulating substrate 720) comprising a first landing pad (right landing pad 722; hereinafter “1LP”) positioned parallel with (see fig. 7 showing 722 are parallel to each other) and adjacent a second landing pad (left landing pad 722; hereinafter “2LP”), wherein the first landing pad (1LP) is configured to extend along and make electrical contact with the first electrical terminal (635b on the right side), and wherein the second landing pad (2LP) is configured to extend along and make electrical contact with the second electrical terminal (635b on the left side) to thereby provide power to the LED array (202), and wherein the recessed regions (520) in the wafer (202) underside surface (USS) extend upwardly away from (since chip 202, 702 is flip chip mounted, recessed regions would extend upwardly; e.g. paragraph 35) the metallic connection substrate (720, 722).
Horng is silent as to explicitly teaching the metallic connection substrate comprising a molded construction of a first landing pad positioned parallel with and adjacent a second landing pad; wherein a first insulating material is interposed between and surrounds opposed inside-facing side edges of the first and second landing pads and extends to cover adjacent top and bottom surfaces of the first and second landing pads, wherein a second insulating material surrounds outwardly-facing side edges of each first and second landing pad along with a portion of adjacent upper and lower surfaces of the first and second landing pads.
Dijkstra teaches (e.g. fig. 2) the metallic connection substrate comprising a molded construction of the first landing pad (right 10) and the second landing pad (left 10); wherein a first insulating material (package body 12 with embedded leadframe 10; e.g. paragraph 56) is interposed between and surrounds opposed inside-facing side edges of the first (right 10) and second (left 10) landing pads.
AAPA teaches (e.g. fig. 1) the first insulating material (28) extends to cover adjacent top and bottom surfaces of the first (24) and second (26) landing pads, wherein a second insulating material (28) surrounds outwardly-facing side edges of each first (24) and second (26) landing pad along with a portion of adjacent upper and lower surfaces of the first (24) and second (26) landing pads.
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the connection substrate structure as taught by Dijkstra in the device of Horng in order to have the predictable result of using a connection structure capable of better preventing contaminants from shorting the first and second landing pads, improving device lifetime.  Further it would have been obvious to one of ordinary skill in the art that the connection substrates could be made using a molding process since it is one of a finite number of way to make a connection substrate which is done through a relatively rapid manufacturing process and results in a reliable final product.
Re claim 38: Horng teaches the method, wherein during the process of forming a parallel electrical connection (635b forms the parallel connections between the strings of LEDs), the first electrical terminals (right 635b) are electrically connected with the P contacts (213) of LEDs (210) at one end of the two or more strings, and the second electrical terminals (left 635b) are electrically connected with the N contacts (215) of LEDs at an opposed end of the two or more strings (635b are formed at opposite ends of the strings).
Re claim 43: Horng in view of Dijkstra teaches the light emitting diode as recited in claim 31, wherein the first and second insulating materials (28 of AAPA) are combined together with one another (28 of AAPA is combined).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822